Citation Nr: 1430568	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an upper respiratory disability (claimed as sinusitis).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a right thumb disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995 and from July 2002 to September 2002.  He also had a period of active duty for training (ACDUTRA) in September 2001, and a period of Active Guard Reserve (AGR) from October 2002 to March 2003, as a member of the Florida Air National Guard and Air Force Reserve.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issues on the title page have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for hearing loss, a left knee disability, a left shoulder disability, an upper respiratory disability, a right thumb disability, cervical spine disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Tinnitus had its onset as a result of the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Active service includes any period of ACDUTRA or AGR during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The Reserves include the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Tinnitus

The Veteran asserts that his tinnitus is the result of in-service noise exposure.  Service treatment records from his periods of active duty show that he was routinely exposed to noise.  He also asserts that he was exposed to the noise of aircraft while serving in the Florida Air National Guard and Air Force Reserve.  His assertions as to noise exposure during ACDUTRA, AGR and INACDUTRA are credible as they are consistent with the time, place and circumstances of his service.  38 U.S.C.A. § 1154(a).  

The Veteran underwent a VA audiological examination in November 2009.  The examiner found that tinnitus was not related to the Veteran's period of active service from 1991 to 1995, because tinnitus was not found in the service treatment records from that period of time, and because the Veteran reported an onset of tinnitus in 2003.  The examiner's report did not discuss the possibility that tinnitus had its onset during a period of ACDUTRA, INACDUTRA or AGR.  As the examiner's findings are not reasonably based on the evidence of record and the Veteran's complete history, the conclusions are of little probative value.   

The Veteran is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  There is nothing the record which diminishes the credibility of his assertion that he first observed tinnitus in 2003, after experiencing exposure to loud noise during service.  There is no indication that he had significant exposure to noise in an occupational or recreational setting.   

Although the Veteran was relatively nonspecific about whether or not tinnitus first manifested during a period of active service in 2003, it is undisputed that he had exposure to the noise of aircraft engines during a period of active service from October 2002 to March 2003.  His symptoms may have manifested during his period of AGR; or they may have manifested immediately subsequent to that period of service.  At any rate, the Veteran asserts that his symptoms progressed gradually; thus, it may be impossible to determine the precise date of onset.

The evidence is at least in equipoise as to whether tinnitus is the result of exposure to noise during active service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran served with the Florida Air National Guard from 2001 to 2007.  The medical evidence from this period of time reflects multiple reports of injuries to the Veteran's neck, left shoulder, and left knee.  It is unclear whether these injuries occurred during a period of ACDUTRA or INACDUTRA.  Currently, the only verified periods of duty are for his periods of active duty, ACDUTRA and AGR which are described in the Introduction above.  Presumably the Veteran also had periods of INACDUTRA, as well as periods of ACDUTRA that may not be noted in the claim folder.  As entitlement to service connection can be premised upon periods of ACDUTRA and INACDUTRA, these periods of service must be determined before the remaining issues on appeal can be adjudicated.  

The Veteran underwent a VA audiological examination in November 2009.  The examiner found that the Veteran's hearing loss did not have its onset during his period of active duty from 1991 to 1995, but did not comment as to whether it may have had its onset during a subsequent period of active service with the Air National Guard or Air Force Reserve.  As the record as it stands is inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim for service connection for hearing loss, a new examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been diagnosed with left shoulder, right thumb, cervical spine, upper respiratory, and left knee disabilities, which he attributes to in-service diseases or injuries.  He has not received VA examinations in order to determine the etiology of the claimed disabilities; thus, VA examinations must be scheduled upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A.  § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In regard to hypertension, the evidence does not reflect a current diagnosis of hypertension.  However, in February 1997, the Veteran's blood pressure was 130/90 with a notation of "mild borderline hypertension."  Although his blood pressure readings have generally been within normal limits, the most recent reading of record is 134/92 in January 2011.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, at least for VA rating purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, the Board finds it necessary to also remand this claim to determine whether the Veteran has hypertension and, if so, to address whether it had its onset during or is otherwise related to service.  See McLendon, 20 Vet. App. at 81.

Accordingly, these issues are REMANDED for the following actions:

1.  Request that the Florida Air National Guard and/or the Air Force Reserve identify all periods of ACDUTRA and INACDUTRA from 2001 to 2007.  These periods must be expressly identified in the record.  This must be accomplished before any examinations take place.

2.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was caused or aggravated by any period of active duty, AGR, ACDUTRA or INACDUTRA.  The examiner is to accept as fact that the Veteran was exposed to acoustic trauma during these periods.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, schedule the Veteran for a VA joints examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner must identify all cervical spine, left knee, left shoulder and right thumb disabilities, and must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disabilities were caused or aggravated by any period of active duty, AGR, ACDUTRA or INACDUTRA.  

The examiner must note and discuss the service treatment records documenting left shoulder and neck pain in February 1995, and state whether the current neck and shoulder disabilities are related to that injury, or whether they are new and separate conditions.

The examiner must also note and discuss the February 1995 record of a laceration to the right thumb, as well as the January 2011 statement by a private physician that the Veteran's current right thumb disability is related to his service.  

The examiner must accept as true the Veteran's statements that he had left knee pain during service, but that he did not seek treatment for it. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner must identify all current upper respiratory disabilities, such as chronic sinusitis or allergic rhinitis.  For all identified disabilities, the examiner must state  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's upper respiratory disability are related to the episodes of upper respiratory infections observed during the Veteran's active duty from March 1991 to March 1995 and during subsequent periods of active service.  

The examiner must consider the service treatment records from March 1991 to March 1995 which show treatment for upper respiratory infections on several occasions, as well as the medical evidence showing that he has been treated for recurrent upper respiratory infections since March 1995.  The examiner is to accept as fact the Veteran's statements that he had other upper respiratory infections after his discharge from service which are not documented in the medical evidence.   

The examination report must include a complete rationale for all opinions expressed.

5.  Also, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

Review the record and conduct the appropriate testing to determine whether the Veteran has hypertension.

If hypertension is found, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during active service or is otherwise related thereto.  

The examination report must include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


